       2:17-cr-20037-JES-JEH # 223        Page 1 of 19                                      E-FILED
                                                           Wednesday, 06 February, 2019 06:24:58 PM
                                                                       Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

              THE UNITED STATES OF AMERICA’S MOTION
       FOR AN ORDER ESTABLISHING JURY SELECTION PROCEDURES

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson and, pursuant to the Court’s scheduling order (R.67), respectfully files this

motion for an order establishing the jury selection procedures outlined below.

                            HISTORICAL BACKGROUND

       The Federal Death Penalty Act (FDPA) of 1994 was enacted as Title VI of the

Violent Crime Control and Law Enforcement Act of 1994 and became effective on

September 13, 1994 (codified at 18 U.S.C. 3591-3598). In passing this legislation,

Congress established constitutional procedures for imposition of the death penalty for

60 offenses under 13 existing and 28 newly-created Federal capital statutes. The FDPA

created a bifurcated trial and sentencing scheme whereby the court or jury that

determined the defendant’s guilt determines whether the penalty of death is the
       2:17-cr-20037-JES-JEH # 223           Page 2 of 19



appropriate punishment for crime committed. Federal Rule of Criminal Procedure 24(b)

provides for 20 peremptory challenges for defendants in a capital case and 10

challenges in other felony cases. The exercise of peremptory challenges is a statutory or

rule-based right, and is “not of federal constitutional dimension.” United States v.

Martinez-Salazar, 528 U.S. 304, 311 (2000). Moreover, a district court is not required to

give any additional peremptory challenges in multiple defendant capital cases. See

United States v. Lopez, 649 F.3d 1222 (11th Cir. 2011).

       The FDPA did not alter or dictate the jury selection process or the mechanics. At

least one federal district court has conducted panel voir dire exclusively and not

allowed the attorneys for either the government or the defense to question prospective

jurors. See United States v. Caro, Case No. 1:06-CR-00001 (W.D. Va.) (R.402). Jury

selection in that federal capital trial took four days. Id. (R.536-1).

       On the other end of the spectrum, some courts have allowed individual,

sequestered voir dire and allowed extensive attorney participation in the voir dire

process by both the prosecution and the defense. United States v. Tsarnaev, Case

No. 13-CR-10200 (D. Mass.) (voir dire lasted approximately two months); United States

v. Savage, Case No. 2:07-cr-00550 (E.D. Pa) (voir dire lasted more than four months);

United States v. Williams, 06-cr-79 (D. Haw.) (voir dire lasted more than two months).1




       1 These numbers are not anomalies. See Davis v. Ayala, ___ U.S. ___, ___, 135 S. Ct. 2187,
2193 (2015) (noting that individual voir dire “lasted more than three months, and during this
time the court and the parties interviewed the prospective jurors and then called back a subset
for general voir dire.”
 

                                                2
       2:17-cr-20037-JES-JEH # 223         Page 3 of 19



       Still other courts have taken a middle road and conducted most of the voir dire

themselves, but allowed counsel for the prosecution and defense to ask limited

questions on the issue of death qualification. Under those procedures, voir dire has

been completed in three days. See United States v. Coonce, Hall, Case No. 10-cr-3029

(W.D. Mo.) (R. 727); United States v. Ebron, Case No. 1:08-cr-00036 (E.D. Tex.) (R.218)

                                 LEGAL FRAMEWORK

       Jury selection must be adequate to assure the defendant receives a jury whose

members are able to impartially follow the Court’s instructions and evaluate the

evidence. Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981). The exact scope of

questioning is committed to the broad discretion of the Court. United States v. Tipton, 90

F.3d 861, 877 (4th Cir. 1996) (citing Rosales-Lopez, 451 U.S. at 188 and Ham v. South

Carolina, 409 U.S. 524, 527 (1973)); accord Fed. R. Crim. P. 24(a). With limited exceptions,

no particular questions are constitutionally required, unless a failure to ask them would

“render the trial fundamentally unfair.” See Mu’Min v. Virginia, 500 U.S. 415, 425-26

(1991) (rejecting any requirement to ask questions about the content of pretrial publicity

to which prospective jurors were exposed). Federal Rule of Criminal Procedure 24 does

not even mandate that a jury questionnaire be used.

       Nevertheless, certain areas of inquiry are required in capital cases. Questioning

must consist of more than general fairness and “follow the law” questions. Morgan v.

Illinois, 504 U.S. 719, 734-35 (1992). General inquiries are inadequate to determine if a

venire member has views about the death penalty that would prevent him or her from

following the law and considering all aggravating and mitigating evidence. Id. at 735.

                                             3
       2:17-cr-20037-JES-JEH # 223          Page 4 of 19



Upon a capital defendant’s request, the Court must ask if a venire member would

automatically vote for the death penalty, regardless of the facts, if the defendant was

convicted of a capital offense. Id. at 726-27. Thus, the Court should permit direct

questions to determine if prospective jurors would automatically vote for or against the

death penalty. See Morgan, 504 U.S. at 733-34,738; Tipton, 90 F.3d at 878 (stating the best

method for determining if a prospective juror would automatically vote for the death

penalty is to ask directly).

       Jury selection should be conducted in the courtroom and open to the public.

“The process of juror selection is itself a matter of importance, not simply to the

adversaries but to the criminal justice system.” Press-Enter. Co. v. Superior Court of

California, Riverside Cnty., 464 U.S. 501, 505 (1984) (“Press-Enterprise I”). The right to a

public trial flows from the First and Sixth Amendments of the Constitution and applies

to every phase of the criminal trial, including pre-trial motions. See Waller v. Georgia, 467

U.S. 39, 43 (1984); Gannett Co. v. DePasquale, 443 U.S. 368, 379 (1979); In re Oliver, 333 U.S.

257, 266-73 (1948). The explicit Sixth Amendment right of the defendant to a public trial

is complemented by an implicit, albeit “qualified,” First Amendment right of the press

and public to attend the proceedings. See Press-Enter. Co. v. Superior Court, 478 U.S. 1, 9

(1986) (“Press-Enterprise II”). The First Amendment privilege extends to jury selection.

Press-Enterprise I, 464 U.S. 509-10.




                                              4
       2:17-cr-20037-JES-JEH # 223          Page 5 of 19



                                          ARGUMENT

       As argued more fully below, both judicial economy and the interests of justice

support an order by this Court to utilize panel voir dire in the jury selection process and

prevent the defendant from utilizing the “Colorado Method” which is designed to

delay and prejudice the jury selection process rather than to ensure that a fair and

impartial jury is seated in this case.2



       2 The Court need look no further than the attachments to the defendant’s Motion
in Support of Defendant’s Proposed Supplement to the Joint Jury Questionnaire (R.179)
to see the real impact the defendant’s proposed jury selection procedures has on the
jury selection process and the length of voir dire. Attached to that motion is the
Declaration of Matthew Rubenstein regarding the purported use of the defendant’s
proposed jury selection procedures in other federal cases (the Colorado Method). The
Colorado Method, which the defendant proposes to use here, includes impermissible
stakeout questioning throughout the jury selection process (or what the defendant calls
“case-specific” or “case-category” questions) for the purpose of building a record to
challenge jurors and avoid finding a fair and impartial jury. Rubenstein offers 21 cases
in his declaration where the defendant’s proposed procedures and questioning has
allegedly been allowed in at least some fashion. Of those 21 cases, 17 went to trial, and
the United States was able to find data on 16 of those 17 cases. The voir dire process in
those 16 cases took an average of 15 ½ days of in-court time, and around one month of
actual time to pick a jury. See United States v. Wilson, No. 1:04-CR-01016-NGG (E.D.N.Y.
2013) (30 days of court time, 2 ½ months of actual time to select jury); United States v.
Savage, No. 2:07-CR-00550-RBS (E.D. Pa. 2012) (30 days of court time, just under 3
months of actual time to select jury); United States v. Burgos-Montes, No. 3:06-CR-00009-
JAG (D.P.R. 2012) (25 days of court time, 2 months of actual time); United States v.
Sampson, No. 1:01-CR-10384-LTS (D. Mass. 2016) (21 days of court time, over one month
of actual time); United States v. Candelario-Santana, No. 3:09-CR-00427-JAF-1 (D.P.R.
2013) (16 days of in-court time, over three weeks of actual time); United States v.
Basciano, No. 1:05-CR-00060-NGG (E.D.N.Y. 2011) (15 days of in-court time, over 3
weeks of actual time); United States v. Anh the Duong, No. 01-CR-20154 (N.D. Cal. 2010)
(14 days of court time, approximately one month of actual time); United States v.
McCluskey, No. 1:10-CR-02734-JCH (D.N.M. 2013) (14 days of in-court time,
approximately 3 weeks of actual time); United States v. Phillips, No. 2:07-CR-00549 (E.D.
Pa. 2009) (14 days of in-court time, approximately three weeks of actual time); United
States v. O’Reilly, No. 2:05-CR-80025-VAR-1 (E.D. Mich. 2010) (13 days of in-court time,
approximately one month of actual time); United States v. Casey, No. 3:05-CR-00277-

                                              5
       2:17-cr-20037-JES-JEH # 223           Page 6 of 19



   1. The Court Should Utilize Panel Voir Dire During the Selection Process

       The United States respectfully suggests that the legal decision that most impacts

the length of trial will be the Court’s decision concerning whether to conduct voir dire

individually or in small panels. No particular type of voir dire is constitutionally

required, but the disparity in judicial economy can be enormous.

       The trial court retains great flexibility in determining how voir dire is conducted

in a capital case. Mu’Min, 500 U.S. at 427. The Supreme Court has not directly addressed

whether individual voir dire is required in a capital case, but the Courts of Appeal have

held that it is not. United States v. Nelson, 347 F.3d 701, 706-07 (8th Cir, 2003), cert. denied,

543 U.S. 978 (2004); Trujillo v. Sullivan, 815 F.2d 597, 606-607 (10th Cir. 1987), cert. denied,

484 U.S. 929 (1987); Wingo v. Blackburn, 783 F.2d 1046, 1051-52 (5th Cir. 1986), cert. denied,

481 U.S. 1042 (1987); McCorquodale v. Balkcom, 721 F.2d 1493, 1496 (11th Cir. 1983), cert.

denied, 466 U.S. 954 (1984). The Supreme Court declined the opportunity to review these

cases and rule that such a constitutional right exists. See also Sheffield v. Lack, 862 F.2d

316 (Table), at *1 (6th Cir. 1988).

       The United States respectfully submits that panel voir dire conducted by the

Court, with opportunities for follow-up questions by counsel is the most efficient means



ADC (D.P.R. 2013) (13 days of in-court time, approximately three weeks of actual time);
United States v. Lujan, No. 2:05-CR-00924 (D.N.M. 2011) (12 days of in-court time,
approximately three weeks of actual time); United States v. Con-Ui, No. 3:13-CR-00123-
ARC (M.D. Pa. 2017) (11 days of in-court time, over two weeks of actual time); United
States v. Lecco, No. 2:05-CR-00107 (S.D. W. Va. 2010) (8 days of in-court time, just under
two weeks of actual time); United States v. Williams, No. 1:06-CR-00079-JMS-KSC (D.
Haw. 2014) (8 days of in-court time); United States v. Salad, No. 2:11-CR-00034-RBS (E.D.
Va. 2013) (3 days of in-court time).

                                                6
       2:17-cr-20037-JES-JEH # 223        Page 7 of 19



of selecting an impartial jury in this case. This method was utilized, and approved by

the Supreme Court, in Mu’Min. 500 U.S. at 431. As the Supreme Court held,

       The voir dire examination conducted by the trial court in this case was by
       no means perfunctory. The court asked the entire venire of jurors four
       separate questions about the effect on them of pretrial publicity or
       information about the case obtained by other means. One juror admitted to
       having formed a belief as to petitioner’s guilt and was excused for cause.
       The trial court then conducted further voir dire in panels of four, and each
       time an individual juror indicated that he had acquired knowledge about
       the case from outside sources, he was asked whether he had formed an
       opinion; none of the jurors seated indicated that he had formed an opinion.
       One juror who equivocated as to her impartiality was excused by the trial
       court on its own motion. Several other jurors were excused for other
       reasons. It is quite possible that if voir dire interrogation had revealed one
       or more jurors who had formed an opinion about the case, the trial court
       might have decided to question succeeding jurors more extensively.

Id. This method allowed the Court to exclude jurors that could not fairly sit for the trial

without creating a series of mini-trials as to each prospective juror’s answer to every

inquiry in the questionnaire as well as their thoughts on the application of the death

penalty in hypothetical circumstances.

       On the other hand, giving the parties a lengthy time to conduct “individual” voir

dire might unnecessarily complicate and lengthen the jury selection process with no

appreciable value added. This is true because individualized, sequestered voir dire

allows for the implementation of the “Colorado Method,” which was developed by

capital defense attorneys in order to “conduct capital voir dire in a manner that

maximizes the opportunity to obtain life verdicts.” See Rubenstein, Overview of the

Colorado Method of Capital Voir dire, 34 Champion 18 (2010). The Colorado Method




                                             7
       2:17-cr-20037-JES-JEH # 223         Page 8 of 19



advocates that “attorneys should discourage the court from using language that

suggests the voir dire process is designed to identify jurors who can be ‘fair’ or

‘appropriate’ for the case.” Id. at 21.

       During individual voir dire, there may be a broad spectrum of case-specific

questions that interfere with the Court’s ability to efficiently select an unbiased and

impartial jury. See United States v. Johnson, 366 F. Supp. 2d 822, 835-44 (N.D. Iowa 2005)

(Describing the use of “abstract questions,” “Defendant status” questions, “Case-

categorization” questions, “case-specific” questions, and “stakeout” questions). These

questions are designed and asked in an effort to manufacture inconsistency in a

potential juror’s answers and, thus, disqualify them from the jury.

       As noted in Johnson, “Abstract questions” include such questions as “If you

found the defendant guilty, would you automatically vote to impose the death penalty

no matter what the facts are?” Id. at 835. “Defendant status” questions include questions

such as those related to racial bias. Id. at 836. “Case-categorization” questions ask a

prospective juror about his or her ability to consider a life or death sentence, or both, in

the particular category of capital case, such as murder-for-hire, felony-murder, or rape-

murder, that the jurors would hear. Id. at 838. “Case-specific” questions are “questions

that ask whether or not jurors can consider or would vote to impose a life sentence or a

death sentence in a case involving stated facts, either mitigating or aggravating, that are

or might be actually at issue in the case that the jurors would hear.” Id. at 840. Finally,




                                              8
          2:17-cr-20037-JES-JEH # 223       Page 9 of 19



“stake-out” questions are certain case-specific questions that seek “to ask a juror to

speculate or pre-commit to how that juror might vote based on any particular facts” Id.

at 842.

          The Eighth Circuit considered the scope of appropriate jury questions in Ramsey

v. Bowersox, 149 F.3d 749 (8th Cir. 1998). In Ramsey, the defendant challenged his death

sentence by claiming that the court impermissibly refused to ask jurors the following

questions:

          1.    Could each of you consider the death penalty in this case with the
                understanding that under Missouri law you are never required to
                impose it?

          2.    If Roy Ramsey is convicted of first-degree murder, are there any of
                you who feel he should get the death penalty regardless of any
                mitigation circumstances?

          3.    If you are convinced beyond a reasonable doubt, that Roy Ramsey
                is guilty of first-degree murder, would the defense have to
                convince you that he should not get the death penalty?

          4.    Would your views on the death penalty prevent or substantially
                impair your ability to follow the following instruction: You are not
                compelled to fix death as the punishment, even if you do not find
                the existence of one or more mitigating circumstances, sufficient to
                outweigh the aggravating circumstances or circumstances which
                you find to exist. You must consider all of the circumstances in
                deciding whether to assess and declare the punishment at death.
                Whether that is to be your final decision rests with you. If you find
                one or all of the aggravating circumstances exist beyond a
                reasonable doubt, could you still consider life without parole as a
                possible punishment?

          5.    If you find aggravating circumstances beyond a reasonable doubt
                and find that the mitigating circumstances do not outweigh the
                aggravating circumstances, would you still consider life without
                probation or parole as a possible punishment?


                                               9
       2:17-cr-20037-JES-JEH # 223         Page 10 of 19



149 F. 3d at 757. Instead, the court told jurors “If you were selected as a juror in this

case, you must be able to vote for both of the punishments authorized by law. My

question is would you be capable of voting for a sentence of death? Would you be

capable of voting for a sentence of life without parole?” Id. The Eighth Circuit rejected

the defendant’s claims holding:

       The trial court’s queries were more direct and succinct than Ramsey’s
       proposed questions, and addressed the crucial disqualification issue of
       whether the prospective jurors would automatically vote for or against the
       death penalty in every case. Because the trial court’s questioning
       reasonably assured Ramsey of a chance to detect a potential juror’s
       prejudice about the death penalty, Ramsey was not denied his rights to due
       process and a fair trial.

Id. (citation omitted).

       The United States recognizes the defendant’s right to a fair and impartial jury,

and to have the Court and counsel conduct voir dire that is constitutionally sufficient to

ensure that all of the jurors who hear his case are fit to make an unbiased determination

of his guilt, and the penalty he should face, based solely on the evidence presented. The

United States respectfully submits that the most effective and efficient means of

selecting such a jury is through panel voir dire.

   2. The Court Should Preclude the Defense From Asking Objectionable
      Questions During Voir Dire

       Regardless of the Court’s determination regarding panel voir dire, counsel for

both parties will have an opportunity to examine potential jurors either in groups or

individually. The United States respectfully submits that such questioning should be

limited to determining whether the potential jurors may fairly and impartially serve,


                                             10
       2:17-cr-20037-JES-JEH # 223            Page 11 of 19



rather than attempting to waste the Court’s time by creating a mini trial for each

potential juror. To that end, the United States respectfully urges the Court to disallow

so-called “stakeout” and “nullification” questions, and the use of demonstrative

exhibits.

       a. The Court should not allow the defendant to ask “stakeout” questions

       As noted above, among the types of objectionable questions asked by defense

counsel during voir dire in a capital case is the so-called “stakeout” question. Johnson,

366 F. Supp. 2d at 842-44. The defendant refers to “stakeout” questions by the term

“case-specific” questions. (R.165, proposed questions 8-10, 14-19, and 22-30) These

inflammatory questions are routinely offered in federal capital cases, and they are

routinely rejected by the Courts. See, e.g., Order Denying Request for Additional

Questions in Juror Questionnaire (R. 297), United States v. Ulysses Jones, Jr., Case No.

6:10-cr-3090-DGK (W.D. Mo. June 27, 2017) (rejecting the defendant’s proposed stakeout

questions because they were “not necessary and, in fact, may be unfair in that some of

the questions would ‘pre-commit’ perspective jurors to certain propositions which

would make them less likely to vote for the death penalty based on the specific facts of

this case”); Final Jury Questionnaire (R. 449-1, at 1, 27-29), Watts, Case No. 4:14-cr-

40063-JPG (S.D. Ill. Nov. 2, 2016).

       These “stake-out” or “pre-committal” questions are also at the heart of the

Colorado Method discussed above. For example, Rubenstein states that “Capital defense

lawyers use leading questions with the goal of building a record that establishes the juror is

impaired. . . .” Rubenstein at 24 (emphasis added). Under this method, the prospective

                                                11
       2:17-cr-20037-JES-JEH # 223          Page 12 of 19



jurors are not being questioned, they are being cross-examined. Defense counsel is not

seeking the truth about a prospective juror’s opinions, s/he is building a case to exclude

that juror.

       Rubenstein further urges counsel to attempt to:

       . . . establish that the juror believes that the death penalty is the only
       appropriate punishment (“case-specific penalty bias”), cannot give
       meaningful consideration to life imprisonment without release, cannot give
       meaningful consideration and effect to mitigating circumstances (“case-
       relevant mitigating evidence bias”), will “burden shift” on the life or death
       issue and vote for death unless presented with compelling evidence to do
       otherwise by the defense, and will impose a death sentence based on an
       illegal basis (such as a concern about the cost of incarcerating an offender
       for life).

Id. The apparent goal of the Colorado Method is to create an incomplete and misleading

record to paint potential jurors as “impaired” and strike them for cause. Id. This

purpose is made clearer as follows:

       The defense seeks to develop multiple impairments to support the challenge for
       cause; however, the defense attorney must consider the strategic implications of
       seeking to develop additional impairments if the attorney believes the effort may
       ultimately detract from the argument that the juror is impaired. For example, if a
       prospective juror has made statements suggesting that the juror believes
       that a death sentence is the only appropriate sentence for a defendant who
       has committed the category of case charged in the case (e.g., a kidnapping-
       murder, murder of two people, or murder in prison, etc.), but the juror has
       made statements that lead the defense to believe the juror may indicate that
       he is interested in hearing about a defendant’s background, the defense
       avoids unnecessary risk and skips questioning designed to develop a
       “mitigation impairment.”

Id. (emphasis added). This method is not focused on a search for the truth; it is focused

on finding fault with every potential juror the defendant does not favor.




                                              12
      2:17-cr-20037-JES-JEH # 223        Page 13 of 19



      Accordingly, the use of the so-called Colorado Method in general, and the use of

stakeout questions in particular should be disallowed in voir dire. Such questioning will

succeed only in lengthening the jury selection process while defense counsel, by their

own words, attempt to “build a record” to disqualify every potential juror so that a

qualified jury can never be seated.

      b. The Court should not allow the defendant to ask “nullification” questions

      At numerous points in his proposed additions to the jury questionnaire, the

defendant proposed that the Court include questions designed to encourage the

potential jurors to employ their “unique moral judgment” and nullify on the issue of

punishment in derogation of their duty to deliberate. (R.165 at 7-9, 19-23) Based on

these questions, and the stated purpose of the Colorado Method, the United States

anticipates that the defendant may attempt to ask improper “nullification” questions in

voir dire which are designed to encourage jurors to disregard the duty to deliberate on

the issue of punishment. Such questions are improper and should be prohibited.

      As the Court is aware, the law requires jurors to deliberate on the facts and law –

not their unique moral judgment. Indeed, jurors are instructed to:

      [M]ake every reasonable effort to reach a verdict. In doing so, you should
      consult with each other, express your own views, and listen to your fellow
      jurors’ opinions. Discuss your differences with an open mind. Do not
      hesitate to re-examine your own view and change your opinion if you come
      to believe it is wrong. But you should not surrender your honest beliefs
      about the weight or effect of evidence just because of the opinions of your
      fellow jurors or just so that there can be a unanimous verdict.
      ...
      You should deliberate with the goal of reaching an agreement that is
      consistent with the individual judgment of each juror.


                                           13
       2:17-cr-20037-JES-JEH # 223         Page 14 of 19



Seventh Circuit Pattern Criminal Jury Instruction 7.03. The United States Supreme

Court considered this issue in Jones v. United States, wherein the defendant argued that

he was entitled to an instruction as to the consequences of a jury deadlock on the issue

of sentencing. 527 U.S. 373, 379 (1999). Jones asked for, and did not receive, the

following instruction:

       In the event, after due deliberation and reflection, the jury is unable to agree
       on a unanimous decision as to the sentence to be imposed, you should so
       advise me and I will impose a sentence of life imprisonment without
       possibility of release . . . .
       ...
       In the event you are unable to agree on [a sentence of] Life Without
       Possibility of Release or Death, but you are unanimous that the sentence
       should not be less than Life Without Possibility of Release, you should
       report that vote to the Court and the Court will sentence the defendant to
       Life Without the Possibility of Release.

Jones, 527 U.S. at 379. The defendant has requested substantively identical instructions

for the juror questionnaire in this case. (R.165 at 22-23)

       Jones argued that the Eighth Amendment required the trial court to instruct the

jury as to the effect of their inability to agree and that the Supreme Court should invoke

its supervisory power over the federal courts and require that such an instruction be

given. In affirming the trial court’s refusal to give the requested instruction, the Court

held that “[t]he truth of the matter is that the proposed instruction has no bearing on

the jury’s role in the sentencing process. Rather, it speaks to what happens in the event

that the jury is unable to fulfill its role -- when deliberations break down and the jury is

unable to produce a unanimous sentence recommendation.” Id. at 382. The Court

continued, noting that:


                                             14
         2:17-cr-20037-JES-JEH # 223          Page 15 of 19



         [W]e have long been of the view that “the very object of the jury system is
         to secure unanimity by a comparison of views, and by arguments among
         the jurors themselves.” Allen v. United States, 164 U.S. 492, 501 (1896). We
         further have recognized that in a capital sentencing proceeding, the
         Government has “a strong interest in having the jury express the conscience
         of the community on the ultimate question of life or death.” Lowenfield v.
         Phelps, 484 U.S. 231, 238 (1988) (citation omitted). We are of the view that a
         charge to the jury of the sort proposed by petitioner might well have the effect of
         undermining this strong governmental interest.

Id. Indeed, as the Jones Court noted, the Courts of Appeal had unanimously rejected the

argument that such a question was constitutionally required. Id. (citing Coe v. Bell, 161

F.3d 320, 339-30 (6th Cir. 1998); Green v. French, 143 F.3d 865, 890 (4th Cir. 1998); United

States v. Chandler, 996 F.2d 1073, 1088-89 (11th Cir. 1993); Evans v. Thompson, 881 F.2d

117, 123-24 (4th Cir. 1989)).

         Consistent with the Seventh Circuit’s Pattern Criminal Jury Instruction 7.03, the

Supreme Court has held that questions which discourage potential jurors from

exercising their duty to deliberate are improper. As such, in order to efficiently seat a

qualified jury in this case, the Court should prohibit the defendant from asking such

questions in voir dire.

         c. The Court should not allow the defendant to use demonstrative exhibits

         As part of their implementation of the Colorado Method, defense counsel in

other federal capital cases have sought to utilize demonstrative exhibits during voir

dire. See, e.g., United States v. Fell, Case No. 5:01-cr-00012 (D. Vt.) (R.885-4) (Sept. 1,

2016).




                                                 15
      2:17-cr-20037-JES-JEH # 223         Page 16 of 19



       These exhibits are designed, in part, to reinforce the notion that jurors can

abandon their duty to deliberate and simply nullify on the issue of punishment. For that

reason alone, they run afoul of the Supreme Court’s holding in Jones and should not be

permitted. Furthermore, the exhibits are misleading and intrude upon the province of

the Court to instruct potential jurors. As such, they should be prohibited.

   3. The United States’ Proposed Procedures

       1.     Beginning on April 1, 2019, potential jurors will be summoned each day

and questioned with regard to their qualifications until a venire of 70 has been

qualified.

       2.     Each day of jury selection should be split into a morning session (9:00 a.m.

to 12:00 p.m.) and an afternoon session (2:00 p.m. to 5:00 p.m). A panel of 10 jurors

should be called for each session, with the parties knowing in advance which jurors will

be called for each session.

       3.     At the beginning of each session, the Court will conduct voir dire of the

panel of potential jurors according to its standard practice on all issues, including bias,

hardship, exposure to pre-trial media coverage, and views that would prevent or

substantially impair the performance of duties as a juror.

       4.     Once the Court has had an opportunity to conduct voir dire of the panel,

the parties will have an opportunity to question individual members of the panel. Each




                                             16
      2:17-cr-20037-JES-JEH # 223          Page 17 of 19



party shall have 10 minutes to question each prospective juror, not including any time

spent arguing legal matters. The parties will alternate the order in which they question

jurors, and each party shall have only one opportunity to question each juror, except

with leave of the Court.

       5.     Cause challenge as to a potential juror will be argued after each party has

questioned the prospective juror. Each prospective juror not excused for cause will

remain at the call of the Court for possible jury service. Once 70 prospective jurors have

been qualified and accepted by the parties voir dire shall cease.

       6.     The 70 prospective jurors shall be ordered back on the next available

regular court day. The Court will randomly select 12 prospective jurors and seat them

in the jury box. The parties will exercise peremptory challenges on an alternating basis,

beginning with the defense. As challenges are exercised, the Court will randomly select

a venire member to take the stricken juror’s place.

       7.     Each party may exercise 20 peremptory strikes. See Fed. R. Crim. P. 24.

Once a jury of 12 is selected, the parties will continue the process to select four alternate

jurors. When selecting alternate jurors, each party may exercise two peremptory strikes.

Peremptory strikes not used in picking the petit jury may not carry over to be used in




                                             17
      2:17-cr-20037-JES-JEH # 223         Page 18 of 19



selecting the alternate jurors. Once four alternate jurors are selected, any remaining

prospective jurors will be excused.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                           /s/ James B. Nelson
Eugene L. Miller                              James B. Nelson
Assistant United States Attorney              Trial Attorney
201 S. Vine St., Suite 226                    Capital Case Section
Urbana, IL 61802                              United States Department of Justice
Phone: 217/373-5875                           1331 F. Street NW, Room 625
Fax: 217/373-5891                             Washington, DC 20004
eugene.miller@usdoj.gov                        Phone: 202/598-2972
                                               james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875; Fax: 217/373-5891
bryan.freres@usdoj.gov




                                            18
       2:17-cr-20037-JES-JEH # 223        Page 19 of 19



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson, Bar No. NV 9134
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             19
